Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 25, 2020

                                       No. 04-20-00049-CV

                IN THE INTEREST OF L.V.S., P.M.S. AND P.M.S, Children,


                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 17-538
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record, stating that the appellant has failed to pay or make arrangements to
pay the fee for preparing the reporter’s record.

       We, therefore, ORDER appellant to provide written proof to this court on or before April
6, 2020 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond on or before April 6, 2020, appellant’s brief will be due within thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court